FILED
                                                                                         COURT OF APPEALS
                                                                                                DIVISION 11

                                                                                        X415 MAY 27 AM 9: 32

                                                                                        STATE OF WASHINGTON
                                                                                        BY
                                                                                                     OP4TY




    IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

                                                     DIVISION II


 In re the Marriage of                                                                  No. 44484 -4 -II
                                                                            Consolidated with No. 44614 -6 -II
 BECKY C. DEVELLE,


                                         Appellant,


 and



 MARC G. DEVELLE,                                                               UNPUBLISHED OPINION


                                         Respondent.


        JOHANSON, C. J. -                Becky Develle appeals several superior court orders entered in

connection with       the dissolution     of   her   marriage    to her former husband, Marc Develle.              We hold


that the parties' settlement agreement was valid, the trial court properly relied on the parties'

agreement regarding spousal maintenance, the trial court properly amended the parenting plan, and

the trial court lawfully found Becky' in contempt. In addition, the trial court did not err by ordering

the Develle children to attend public school. Accordingly, we affirm.




 We    refer   to   Becky   and   Marc   by their    first   names   for clarity,   intending   no   disrespect.
Consol. Nos. 44484 -4 -II / 44614 -6 -II



                                                                   FACTS


          Marc    and    Becky    were married             in June 1986.     Becky filed for legal separation in March

2011.    Marc and Becky had eight children together, five of whom were dependents at the time of

trial. Throughout the marriage, Becky was a homemaker who also homeschooled the children.

          Dr. Landon Poppleton, a clinical psychologist, conducted a custody evaluation for the

Develle    family. The efficacy of Becky' s teaching methods were central to the resolution of the

parenting      plan.    Dr. Poppleton found that, notwithstanding intelligence quotients in the normal

ranges, each of the children scored unacceptably low in various domains of their academic

achievement. Citing complaints from the children, Dr. Poppleton noted serious concerns regarding

Becky' s   ability to        provide a   healthy,     supportive      home   routine   including       adequate nutrition.   Dr.


Poppleton      also    had    concerns about      Becky' s live -in boyfriend' s        son ( D. J.)   who had propositioned


one of Becky' s young daughters for sex.

          The trial court appointed Erin Wasley as guardian ad litem to serve as a liaison between

the court and the Develle children. Wasley' s subsequent investigations corroborated many of Dr.

Poppleton' s concerns.


          The    parties proceeded            to trial in August 2012.          On the second day of trial, the parties

announced on           the   record    that   they had      reached "    a global agreement on all of the issues at this


time."    2 Report       of   Proceedings ( RP)        at    35.    The parties agreed that the two youngest children,


H. D.    and   B.D.,    would remain primarily with Becky while Marc would retain custody over the

remaining three dependent               children.      The trial court adopted the parties' agreement including a

review hearing 45 days after entry of the order to determine whether the parenting schedule proved

successful      for the       family    and    also   to   reexamine      the custody    arrangement       if necessary.     The




                                                                     2
Consol. Nos. 44484 -4 -II / 44614 -6 -11



agreement provided        that Marc      would   pay   Becky $ 1, 000 per month in child support, but the trial

court made it clear that this amount was subject to review at a later date.


         The agreement further specified that Marc had sole decision -making rights relating to the

children' s education and        that    Becky   could no   longer homeschool the         children.   Moreover, the


parties agreed that D.J. would not have unsupervised contact with H.D. or B.D.


         The parties agreed that Marc would receive the family home. The trial court ordered Becky

to   vacate   the home    and   to leave it in   a clean and     habitable   condition.   The trial court permitted


Becky to take some of the personal property from the home provided she made a list of those items

and   left the   children' s possessions     there.     The court specifically warned Becky not to leave the

home empty of furnishings.

         The trial court discussed each agreement provision, asking Becky and Marc separately

whether       they   agreed.     Becky answered in the affirmative to each question, including the

maintenance and child support issue ( with the associated review period) as well as the custody

arrangement.         Becky also answered affirmatively when the trial court asked her whether she

 firmly believed"       that   she and   Marc had      an agreement.    2 RP   at   60. The terms of the agreement


were accurately memorialized in a decree of dissolution, parenting plan, and order of child support.

         The trial court instructed Wasley to monitor the children' s progress to determine whether

the parenting        schedule and   custody      arrangement was       working for the     family.    Before the first


review hearing, Marc filed a motion for contempt based in part on reports that there had been a

second    incident     involving   D. J. making inappropriate        sexual remarks     to H.D.   Marc alleged that


Becky continued to fail to protect H.D. from D. J. contrary to the court' s previous order. Marc also




                                                             3
Consol. Nos. 44484 -4 -II / 44614 -6 -1I



complained that the home was in disarray when Becky left and that she took the children' s personal

property.


         The trial   court set      these   matters   over   for   a review    hearing     the   following   week.   There,


informed initially by Wasley' s report, the trial court heard testimony from Becky regarding her

efforts to supervise her children around D.J. amidst allegations that there had been further


unseemly conduct. Becky conceded that she had left H.D. alone with D. J. for a short time on one

occasion.    Becky also admitted that she allowed B.D. and D.J. to sleep in the same bedroom,

asserting ignorance as to that particular prohibition in the parenting plan.

         The trial    court    awarded       temporary custody           of   H.D.   and    B. D.   to Marc pending an

evidentiary hearing. Wasley testified at the evidentiary hearing and recommended that Becky be

denied   overnight visits      from that     point    forward.     Wasley' s recommendation was based on her

ongoing investigation         and   her interviews     with   the Develle       children.        Wasley noted that Becky

actively minimized the risk D.J. posed and that the children strongly preferred the current schedule

with Marc as the primary parent. Wasley also doubted whether Becky was willing to enforce the

court' s restrictions.



         The trial court examined the factors contained in RCW 26. 09. 187( 3) and concluded that


Marc   was   best    suited   for primary custody        of all    the   dependent    children.      The court expressed


several concerns, not the least of which was its uncertainty that Becky could provide a loving,

stable, and consistent relationship with each of the children. The trial court also noted that, in its

view, Becky had overlooked the emotional and developmental needs of the children and that,

unlike Marc' s home, there were allegations of recent emotional and physical abuse in Becky' s

home. The court awarded primary custody to Marc on a permanent basis.


                                                               4
Consol. Nos. 44484 -4 -II / 44614 -6 -II



         Becky moved for reconsideration, claiming that the children had been coached to lie. The

court denied Becky' s motion, ruling that she had not established her burden under either CR 59 or

CR 60.     The trial court then found Becky in contempt for failing to leave the family home in a

clean and habitable condition and because she defied the same order by taking the vast majority of

the parties' personal property, including the children' s personal property. The trial court allowed

her to   purge   the   contempt    finding by     returning   specific   items   belonging   to the   children.   Becky

appeals.



                                                      ANALYSIS


                                       I. VALID SETTLEMENT AGREEMENT


          Becky      argues   that the parties'   settlement agreement was         invalid because ( 1)     she agreed




under    duress, (   2) the agreement is void for vagueness, and ( 3) the agreement creates an illusory

contract. We hold that these claims fail.


                                                      A. DURESS


          A party asserting duress must produce evidence that the other party' s wrongful or

oppressive conduct deprived her of her free will at the time she entered into the agreement. Retail


Clerks Health & . Welfare Trust Funds v. Shopland Supermarket, Inc., 96 Wash. 2d 939, 944 -45, 640
P.2d 1051 ( 1982).      But Becky alleges no duress caused directly by Marc. Instead, she claims that

she felt coerced to agree to the settlement because her attorney told her off the record that the court

was   displeased      with   her for continuing to    run   homeschool     classes.   But as Becky acknowledges,

there is no proof of such a conversation, and even assuming the truth of her allegation, it would

not establish that Becky agreed under duress because animosity alone does not constitute wrongful




                                                              5
Consol. Nos. 44484 -4 -II / 44614 -6 -II



or oppressive conduct sufficient to deprive Becky of her free will.2 Retail Clerks, 96 Wash. 2d at
944 -45.


           After the parties finalized the terms of their agreement, the trial court discussed each


provision,    asking   Becky   and   Marc separately    whether   they   agreed.   Becky answered in the

affirmative to each question, including the maintenance and child support issue, with the associated

review period, as well as the custody arrangement. Becky answered affirmatively when the trial

court asked her whether she " firmly believed" that she and Marc had an agreement. 2 RP at 60.

In light of these facts, Becky' s claim of duress must fail.

                                                B. VAGUENESS


           Becky' s void -for -vagueness claims also fail because she misapprehends the nature of such

a challenge.      A void -for -vagueness claim involves legislation that either forbids or requires the


doing of an act in terms so vague that persons of common intelligence must necessarily guess as

to its meaning and differ as to its application. Am. Legion Post No. 149 v. Dep' t ofHealth, 164
Wash. 2d 570, 612, 192 P.3d 306 ( 2008).        Here, Becky' s argument relates to a provision in a marriage

settlement agreement and she cites to no authority that the void -for -vagueness doctrine applies

here. 3 We reject this claim.




2
    Becky also argues that she agreed in part due to fear of losing her children. But her fear does not
prove duress because her fear is not the product of a wrongful act of another.

3
    Becky also argues that the trial judge violated the appearance of fairness doctrine and one or
more    of the   codes of judicial conduct.    But what she cites as examples of alleged misconduct or
bias   are run -of the
                   -   -mill rulings or   credibility determinations that   are not   favorable to her. This
argument     lacks   merit.
Consol. Nos. 44484 -4 -II / 44614 -6 -I1



                                             C. ILLUSORY CONTRACT


         Becky' s contention that the settlement agreement constitutes an illusory contract is equally

unavailing. A contract is illusory when its provisions make performance optional or discretionary.

Zuver   v.   Airtouch Commc'     ns,   Inc., 153 Wash. 2d 293, 317, 103 P.3d 753 ( 2004). Here, the parties'


settlement     agreement    was   memorialized       as   a   court   order.   Nothing in the agreement made

performance      optional   or    discretionary.     Accordingly, the trial court properly enforced its

provisions. Rejecting Becky' s arguments, we hold that the settlement agreement was valid.

                                           II. SPOUSAL MAINTENANCE


         Becky argues that she is entitled to maintenance because of the marriage' s length and the

disparity     in income between herself        and   Marc.        But because Becky agreed to forego spousal

maintenance, there is no error.


         We review a trial court' s maintenance award for an abuse of discretion. In re Marriage of

Estes, 84 Wash. App. 586, 593, 929 P.2d 500 ( 1997). The trial court abuses that discretion if it bases


a denial of maintenance on untenable grounds or for untenable reasons. In re Marriage ofFoley,

84 Wash. App. 839, 845, 930 P.2d 929 ( 1997).

         Becky voluntarily agreed to forego an award of maintenance when she entered into the

settlement agreement with         the understanding that          she would receive $   1, 000 in child support. At


the time the parties reached their agreement, Becky had custody of the two younger children, H.D.

and   B. D.    The agreement included an award of $1, 000 monthly child support pending a review




                                                              7
Consol. Nos. 44484 -4 -II / 44614 -6 -I1



hearing where Becky' s employment efforts and the residential schedule would be considered.4

The following exchange occurred on the record:

                    THE COURT:               And do you agree on the child support number of 1, 000,
          whether we call it maintenance or child support, it' s a number that we' re going to
          put in place today. It will not be fixed; that we' ll continue to review that number
          based upon the residential schedule ofthe children?
                     BECKY] : Yes.


                    THE COURT: And you firmly believe that we do have an agreement?
                     BECKY] : Yes.


2 RP at 59 -60.


          Later, Becky' s attorney said that she " probably shouldn' t have forfeited maintenance on a

25 -year   marriage.       She did it   with   the thought that       she was      getting the 1, 000 in     child support."   3


RP   at   119.   The trial court' s unchallenged findings of fact state that maintenance should not be


ordered "[     p] er the   agreement of       the   parties."   Clerk'    s   Papers ( CP)   at   8.   Furthermore, the agreed


decree    of   dissolution   states   that   maintenance "[      d] oes   not   apply."   CP at 17.


          Becky     agreed    to forego      maintenance        in lieu   of a variable child support award.          We hold


that the trial court did not abuse its discretion by entering orders consistent with the parties'

agreement.




                                                     III. PARENTING PLAN


           Becky appeals the trial court' s adjustment to the parenting plan contending that the court

erred by altering the custody arrangement without following the parenting plan modification




4 On the record before us, there is no review hearing specifically regarding Becky' s employment
status.



                                                                  8
Consol. Nos. 44484 -4 -II / 44614 -6 -II



statute. We hold that the trial court properly reserved a final decision on the residential schedule

and adjusted, rather than modified, the parenting plan.

        Generally, we review a trial court' s rulings about the provisions of a parenting plan for

abuse   of   discretion.   In   re   Marriage of Littlefield, 133 Wash. 2d 39, 46, 940 P.2d 1362 ( 1997).


Similarly, a trial court exercises its discretion in ruling on a motion for reconsideration and this

court will only overturn such a ruling for an abuse of discretion. Rivers v. Wash. State Conference

ofMason Contractors, 145 Wash. 2d 674, 685, 41 P.3d 1175 ( 2002).

        Under the Parenting Act of 1987, ch. 26.09 RCW, the best interests of the child continues

to be the standard by which the trial court determines and allocates parenting responsibilities.

RCW 26. 09. 002; In re Marriage of Possinger, 105 Wash. App. 326, 335, 19 P.3d 1109, review

denied, 145 Wash. 2d 1008 ( 2001).           Accordingly, our courts have held that

        the trial court is not precluded by the Parenting Act from exercising its traditional
        equitable power derived from common law to defer permanent decisionmaking
        with respect to parenting issues for a specified period of time following entry of the
        decree of dissolution of marriage.E51

Possinger, 105 Wash. App. at 336 -37.

        Here, the trial court accepted the parties' settlement agreement that conditioned a joint


custody arrangement on its ability to pass muster under two scheduled review periods. The nature

of the review was to " detail if the parenting schedule is working for the children and the family,

including    a review of   custody if necessary."     CP    at   27. Upon review, the trial court determined


that the arrangement was not functioning in the best interests of the children, so it applied the



5 Our Supreme Court has endorsed the reasoning in Possinger, but it has declined to do so when
the period for review is completely open ended. See In re Parentage of C.M.F, 179 Wash. 2d 411,
427, 314 P.3d 1109 ( 2013).


                                                        9
Consol. Nos. 44484 -4 -II / 44614 -6 -II



standards    in RCW 26. 09. 187( 3)           and altered   the parenting      plan   accordingly.   Thus, we conclude


that Becky' s claim that the court failed to follow the procedures necessary to modify a parenting

plan fails.6 We hold that the trial court did not abuse its discretion by denying Becky' s motion for

reconsideration.




                                                     IV. CONTEMPT


        Becky argues that the trial court unlawfully found her in contempt, in part by failing to

afford her the constitutional safeguards extended to criminal defendants. Because the court found


Becky in civil contempt and included an opportunity to purge the contempt finding, Becky is not

entitled   to the   constitutional safeguards extended              to   criminal contempt   defendants. Accordingly,


we hold that Becky' s claim fails.

           Contempt can either be civil or criminal with the latter requiring the constitutional

safeguards extended to other criminal defendants. In re Marriage ofDidier, 134 Wash. App. 490,

500, 140 P.3d 607 ( 2006),         review    denied, 160 Wash. 2d 1012 (2007). Our current statutes distinguish


between     punitive and remedial sanctions           for   contempt.        RCW 7. 21. 010, . 030, . 040. A " punitive


sanction" is " a sanction imposed to punish a past contempt of court for the purpose of upholding

the authority   of   the   court."    RCW 7. 21. 010( 2).      A "remedial sanction" is " a sanction imposed for


the purpose of coercing performance when the contempt consists of the omission or refusal to

perform an act      that is   yet   in the   person' s power   to   perform."    RCW 7. 21. 010( 3).




6
  Becky also disputes the trial court' s conclusions regarding several factors our courts are required
to consider under RCW 26. 09. 187( 3).      Despite Becky' s claims that these factors weigh in her
favor, the trial court considered each of them thoroughly on the record and came to a different
conclusion. Becky makes additional policy -      based arguments that children should be with their
mothers generally.    The trial court' s findings are supported by the record and the court did not
abuse its discretion.
                                                               10
Consol. Nos. 44484 -4 -II / 44614 -6 -II



          A court has civil contempt power in order to coerce a party to comply with its lawful order

or   judgment. RCW 7. 21. 020. " Contempt         of court"       includes   an   intentional "[   d] isobedience of any

lawful judgment, decree,       order, or process of      the   court."    RCW 7. 21. 010( 1)( b). "'       An order of


remedial civil contempt must contain a purge clause under which a contemnor has the ability to

avoid a   finding   of contempt and /or    incarceration for       non -compliance. "'        In re Interest ofRebecca

K, 101 Wn.     App.    309, 314, 2 P.3d 501 ( 2000) ( quoting        State ex rel. Shafer v. Bloomer, 94 Wn.

App. 246, 253, 973 P.2d 1062 ( 1999)).

          Here, the trial court found Becky in contempt based on her disregard of the court' s order

to leave the family home in a clean, habitable manner and on her decision to take a significant

amount of personal       property from the home contrary to the              court' s   instruction. Marc requested


she return   the    children' s musical   instruments     and copies of       the    family   photos.    The trial court


explained to Becky that she could purge the finding of contempt and avoid further civil penalty by

returning the requested items before a court- imposed deadline.

          Accordingly, each of Becky' s arguments are unavailing because the nature of the trial

court' s order was remedial civil contempt. The sanction here was remedial because the trial court


imposed it for the purpose of coercing performance that was yet in Becky' s power to perform; that

is, to   return   the items   she   had in her    possession.         Therefore, Becky is not entitled to the

constitutional safeguards that would be available to a criminal defendant and her claims necessarily

fail.


                                          V. COMPULSORY EDUCATION


          Becky argues that the trial court' s ruling restricted her right to raise her children according

to her beliefs, that B. D.    was " not under    the   court' s   jurisdiction," that she complied with all state




                                                          11
Consol. Nos. 44484 -4 -II / 44614 -6 -II



homeschooling laws,            and   that "[   a] person cannot be found guilty of following a statute" without

denial   of   due   process.    Br.   of    Appellant   at   48 -49.   But Becky agreed that Marc would have sole

control of every decision relating to the children' s education and that she was no longer entitled to

conduct   homeschooling. Marc opted to enroll the children in public education. Because Becky

agreed to allow Marc to make education decisions, we hold that no trial court error occurred.


                                                    VI. ATTORNEY FEES


         Marc       requests   attorney fees      pursuant     to RAP 18. 1   and   RAP 18. 9.   But Marc presents no


legal authority to       support      his   claim   for attorney fees     when   he   appeared pro   se on appeal.   In


addition, although we do not find Becky' s arguments persuasive, we also do not find her appeal to

be frivolous. Therefore, we deny Marc' s attorney fee request.

         We affirm.


         A majority of the panel having determined that this opinion will not be printed in the

Washington Appellate Reports, but will be filed for public record in accordance with RCW 2. 06. 040,


it is so ordered.




 We concur:




                                                                  12